Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 1 of 19 Page ID #:950




     1    CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
     2    Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
     3    Dennis Price, Esq., SBN 279082
     4
          8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
     5    (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
     6
          Attorneys for Plaintiff
     7
     8
     9                        UNITED STATES DISTRICT COURT
    10                       CENTRAL DISTRICT OF CALIFORNIA
    11
          Antonio Fernandez,                          Case: 2:19-cv-01077-GW-KS
    12
    13                 Plaintiff,                     Plaintiff’s Reply in Support of
                                                      Motion for Partial Summary
    14       v.                                       Judgment against Defendant
                                                      County of Los Angeles as to
    15    County of Los Angeles; and Does             Liability Only
    16    1-10, Inclusive,
                                                       Date:     November 4, 2019
    17                 Defendant.                      Time:     8:30 a.m.
                                                       Ctrm:     9D (9th Floor)
    18
    19
                                                      Hon. Judge George H. Wu
    20
    21
    22
    23
    24            Plaintiff Antonio Fernandez hereby submits his reply brief in
    25   support of his motion for partial summary judgment.
    26
    27
    28



         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 2 of 19 Page ID #:951




     1                               TABLE OF CONTENTS
     2
     3   TABLE OF CONTENTS .......................................................................... i
     4   TABLE OF AUTHORITIES.................................................................... ii
     5
           I.      ARGUMENT ............................................................................... 1
     6
     7
                A. The County’s Request that the Rebuttal Report of Janis Kent be

     8
                   Disregarded has No Merit............................................................ 1

     9          B. Defendant has Not Met the “Formidable” Burden of Establishing
    10             Mootness of Plaintiff’s ADA Claim ............................................ 1
    11              1) The Park Has Not Complied with the ADA for Decades and
    12                   Does Not Comply Now........................................................ 2
    13
                    2) The County Has Not Complied with Applicable ADA
    14
                         Standards and Obligations for Alterations........................... 3
    15
                    3) The Opinions of the County’s Expert Mr. Izor are
    16
                         Challengeable and Do Not Establish Mootness. ................. 5
    17
    18                   a. Picnic Table Seating ...................................................... 5
    19                   b. Accessible Routes ........................................................... 6
    20
                         c. Water Access (For Fishing) ............................................ 8
    21
                         d. Stability Testing ............................................................ 11
    22
    23              4) Voluntary Compliance Does Not Obviate the Need for
    24                   Injunctive Relief................................................................. 12
    25              5) Plaintiff's Damages Clains are Unaffected by Post-
    26                   Complaint Remedial Efforts .............................................. 15
    27     II.     CONCLUSION .......................................................................... 22
    28



                                                    i
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 3 of 19 Page ID #:952




     1                                      TABLE OF AUTHORITIES
     2
         Cases
     3
         Alexander v. Choate, 469 U.S. 287 (1985) .............................................. 3
     4
         Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
     5
            167 (2000) ........................................................................................... 12
     6
         Houston v. 7-Eleven, Inc., 2014 WL 5488805 (M.D. Fla. 2014) ......... 14
     7
         Iron Arrow Honor Soc'y v. Heckler, 464 U.S. 67 (1983)....................... 14
     8
         Johnson v. Tackett, 272 F.Supp.3d 1198 (E.D. Cal. 2017) .................... 12
     9
         Loye v. Cnty. of Dakota, 625 F.3d 494 (8th Cir.2010) ............................. 3
    10
         Modern Dev. Co. v. Navigators Ins. Co., 111 Cal. App. 4th 932 (2003)
    11
            ............................................................................................................. 13
    12
         Moeller v. Taco Bell Corp., 816 F.Supp.2d 831 (N.D. Cal. 2011) ........ 12
    13
         Nat'l Adver. Co. v. City of Miami, 402 F.3d 1329 (11th Cir.2005) (per
    14
            curiam) ................................................................................................ 14
    15
         Santiago v. Miles, 774 F.Supp. 775 (W.D.N.Y. 1991) .......................... 14
    16
         Steel Co. v. Citizens for a Better Env't, 523 U.S. 83 (1998) .................. 14
    17
         United States v. W.T. Grant, 345 U.S. 629 (1953) ................................. 14
    18
         West v. Sec'y of Dep't of Transp., 206 F.3d 920 (9th Cir. 2000) ............ 12
    19
    20
    21   Federal Regulations
    22   28 C.F.R. §35.105(a) ................................................................................ 2
    23   28 C.F.R. §35.133 ................................................................................... 10
    24   28 C.F.R. § 35.133(a) ............................................................................. 12
    25   28 C.F.R. § 35.150.................................................................................... 8
    26   28 C.F.R. §35.150(c) ................................................................................ 2
    27   28 C.F.R. §35.150(d)(1)............................................................................ 2
    28



                                                   ii
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 4 of 19 Page ID #:953




     1   Other Authorities
     2   ADA Standards ............................................................................... 5, 6, 10
     3   Architectural Barriers Act Standards .............................................. 7, 8, 9,
     4   Guide to the ADA Standards, Chapter 3: Floor and Ground, “Common
     5      Questions” https://www.access-board.gov/guidelines-and-
     6      standards/buildings-and-sites/about-the-ada-standards/guide-to-the-
     7      ada-standards/chapter-3-floor-and-ground-surfaces ................... 10, 11
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                   iii
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 5 of 19 Page ID #:954




     1                                   I.   ARGUMENT
     2         A. The County’s Request that the Rebuttal Report of Janis Kent
     3            be Disregarded has No Merit
     4            Plaintiff filed a notice of errata with a corrected declaration from
     5   his expert Janis Kent on October 9, 2019. Doc. 38 and Doc. 38-1. The
     6   corrected declaration included an exhibit – Ms. Kent’s rebuttal report –
     7   that had been authenticated is Ms. Kent’s original declaration, but was
     8   previously, inadvertently, not attached. Doc. 38-2. The County makes
     9   much ado regarding this filing and seeks to exclude the rebuttal report as
    10   a result. However, exclusion is not warranted.
    11            The rebuttal report was not cited, referred to or relied upon in
    12   Plaintiff’s initial moving papers. So “excluding” it from consideration
    13   with that filing has no practical impact. Additionally, the County was
    14   timely served a copy of the rebuttal report on September 9, 2019.1 Any
    15   claim of surprise or prejudice (a claim the County does not even try to
    16   make) would be disingenuous at best. The County has had the benefit of
    17   the rebuttal report for weeks. Finally, the rebuttal report is timely filed,
    18   and therefore appropriately cited and considered, for purposes of
    19   Plaintiff’s reply.
    20
    21         B. Defendant has Not Met the “Formidable” Burden of
    22            Establishing Mootness of Plaintiff’s ADA Claim
    23            In order to establish that Plaintiff’s federal ADA claim has been
    24   rendered moot, Defendant must establish two things: (1) that the
    25   violation has been fixed; and (2) that the violation cannot be reasonably
    26   expected to recur. The undisputed facts reveal neither to be true.
    27
    28
         1
             Ex. 11 (Supp. Decl. of Isabel Masanque) at ¶ 5.


                                                   1
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 6 of 19 Page ID #:955




     1
     2              1) The Park Has Not Complied with the ADA for Decades
     3                 and Does Not Comply Now.
     4          Department of Justice regulations implementing Title II required
     5   public entities to, among other things: (1) conduct a self-evaluation of its
     6   programs by January 26, 1993 (28 C.F.R. § 35.105(a)); (2) develop a
     7   transition plan by no later than July 26, 1992 setting forth the steps
     8   necessary to complete the structural changes required to achieve
     9   program accessibility (28 C.F.R. § 35.150(d)(1)); and (3) remove the
    10   physical barriers that limit or deny access to its programs by no later
    11   than January 26, 1995 (28 C.F.R. § 35.150(c)). The County failed to
    12   comply with all of these requirements; evidence that they neither value
    13   nor care about disability access.
    14          The County admits that it did not conduct a self-evaluation of the
    15   Park until 2000.2 The document the County produced as its “transition
    16   plan” is dated nine years later, March 12, 2009, and confirms that the
    17   barriers to the paths of travel, picnicking areas and access to the water at
    18   the Park existed in 2000 and continued unabated in 2009. 3
    19          It is undisputed that Plaintiff encountered these exact same
    20   barriers in June and August of 2018 and that Plaintiff’s expert Janis Kent
    21   confirmed the barriers on June 13, 2019 (notably, months after the
    22   County claims it remediated the barriers in response to Plaintiff’s
    23   litigation).4 Further, Ms. Kent’s rebuttal to Defendant’s expert
    24   establishes that the barriers continue to exist. 5 See discussion in Section
    25   3 below.
    26
         2
           SSUF # 86.
    27   3
           SSUF # 87.
         4
    28     SSUF # 12-32 and 41-78.
         5
           Plaintiff’s Response to SSUF # 91.


                                                   2
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 7 of 19 Page ID #:956




     1          The County itself has confirmed the Park’s inaccessibility at the
     2   time of Plaintiff’s visits and admitted its long-standing non-compliance
     3   with its legal obligations pursuant to the ADA. In response to Plaintiff’s
     4   interrogatories, the County expressly admits that it does not contend that
     5   Plaintiff was provided meaningful access to the Park. 6
     6
     7              2) The County Has Not Complied with Applicable ADA
     8                  Standards and Obligations for Alterations.
     9          It is undisputed that the Park, and specifically the public
    10   walkways and picnic areas complained of by Plaintiff, were altered after
    11   January 26, 1992. The County has admitted that these areas of the Park
    12   were altered in or about 2012-2013. 7
    13          It is also undisputed that the public walkways and picnicking areas
    14   Plaintiff encountered were and are not readily accessible to and usable
    15   by individuals with disabilities. Plaintiff has testified that the facilities
    16   were not accessible to him at the time of his visits in 2018, in that the
    17   ground surfaces were neither firm nor stable and consisted of loose dirt,
    18   gravel and grass. 8
    19          Plaintiff’s expert Janis Kent confirmed the inaccessibility of the
    20   facilities encountered by Plaintiff during her June 13, 2019 site
    21   inspection and concurrently noted other areas of non-compliance. 9 This
    22   non-compliance continues to exist. 10
    23
    24   6
           SSUF # 88. Title II requires that disabled persons receive “meaningful access” to a
    25   public entity's services, not merely “limited participation.” See Loye v. Cnty. of
         Dakota, 625 F.3d 494, 496 (8th Cir.2010) (so stating, in reliance on Alexander v.
    26   Choate, 469 U.S. 287, 301, 105 S.Ct. 712, 83 L.Ed.2d 661 (1985)).
         7
           SSUF # 80.
    27   8
           SSUF # 12-32.
         9
    28     SSUF # 41-78.
         10
            Plaintiff’s Response to SSUF #91.


                                                   3
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 8 of 19 Page ID #:957




     1          The inaccessibility of the Park’s facilities post-alteration is
     2   unsurprising. The County concedes that it does not know what standards
     3   or guidelines were used when the facilities of the Park were altered in
     4   2012-2013.11 It is not even apparent that access was a goal of the
     5   alterations, despite the County’s self-evaluation four years earlier (in
     6   2008); a self-evaluation that expressly noted the paths of travel to be
     7   inaccessible and non-compliant with the ADA due to surfaces that were
     8   neither firm nor stable. 12
     9          After the 2012-2013 alterations, the City did not conduct another
    10   self-evaluation or review of the Park’s facilities until March 2019, after
    11   Plaintiff’s Complaint was filed. 13 Defendant claims that the issues raised
    12   in Plaintiff’s Complaint are now “moot” in that remedial efforts were
    13   completed in April 2019 as to the paths of travel, picnic areas and slopes
    14   leading to the water. 14 However, as discussed in Plaintiff’s Motion,
    15   Plaintiff’s expert Janis Kent conducted her noticed site inspection two
    16   months after this alleged remediation, and confirmed the barriers
    17   contained in Plaintiff’s Complaint still existed. 15 Defendant’s expert
    18   claims to have “observed evidence” of maintenance work at the Park 16,
    19   but no additional examinations have been conducted at the Park since
    20   Ms. Kent’s inspection, such that there is insufficient evidence to claim
    21   compliance, much less mootness. And once again, Ms. Kent’s rebuttal to
    22   Defendant’s expert establishes that the barriers continue to exist. See
    23   discussion in Section 3 below.
    24
    25   11
            SSUF # 82.
    26   12
            SSUF # 87.
         13
            SSUF # 83.
    27   14
            SSUF #91.
         15
    28      Doc. 37-1 (Motion) at pp. 5-9.
         16
            Def’s SUF # 32, 34.


                                                   4
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 9 of 19 Page ID #:958




     1
     2              3) The Opinions of the County’s Expert Mr. Izor are
     3                 Challengeable and Do Not Establish Mootness.
     4          The findings contained in the report of Defendant’s expert Mr.
     5   Izor are challengeable and/or objectionable and not a sufficient basis
     6   upon which to find Plaintiff’s ADA claims moot. The issues with Mr.
     7   Izor’s report are set out in the expert rebuttal report prepared by
     8   Plaintiff’s expert Janis Kent and summarized herein.17
     9
    10                         a) Picnic Table Seating
    11          Mr. Izor wrongly relies on the Federal Architectural Barriers Act
    12   when evaluating picnic table seating. This is an area in which the ADA
    13   Standards provide adequate guidance. The Architectural Barriers Act
    14   applies to facilities designed, built, altered, or leased with certain federal
    15   funds, and are generally not applicable to a County Park. Although these
    16   federal standards may provide some guidance for a nonfederal entity or
    17   facility where the ADA standards provide no direct mention of how to
    18   scope nor technical requirements, this is not the case here when it comes
    19   to standards for seating.
    20          The ADA does not differentiate picnic tables from other types of
    21   tables. 18 Accordingly, the scoping standards for tables in general
    22   apply. 19 Section 226 of the 2010 ADA Standards for Accessible Design
    23   (ADA Standards) refers to dining and work surfaces. That section
    24   provides that 5% of “seating spaces” are to comply with accessibility
    25
    26
    27   17
            Plaintiff’s Response to SSUF # 91.
         18
    28      Id.
         19
            Id.


                                                   5
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 10 of 19 Page ID #:959




     1   requirements and further, per Section 226.2, that they are to be dispersed
     2   thru-out the facility.
     3
     4            226.1 General. Where dining surfaces are provided for the
                  consumption of food or drink, at least 5 percent of the seating
     5            spaces and standing spaces at the dining surfaces shall comply
     6            with 902...
     7
                  226.2 Dispersion. Dining surfaces and work surfaces required to
     8            comply with 902 shall be dispersed throughout the space or
     9            facility containing dining surfaces and work surfaces.
    10
    11            The 22 standard picnic tables at the Park are able to seat 8
    12   persons, resulting in a total of 176 seating spaces.20 To ensure that 5
    13   percent of the total seating spaces are accessible per ADA, 9 tables are
    14   required to be accessible and dispersed around the overall facility. 21
    15   Note, this is not inclusive of seating spaces at the ends of the picnic
    16   tables, so in Ms. Kent’s opinion 9 tables would be a minimum. 22 If you
    17   count the ends of the tables then it would increase to 11 tables.23
    18            In light of these requirements, the 6 tables Defendant reports to be
    19   “accessible” at the Park currently does not comply with the ADA.
    20
    21                         b) Accessible Routes
    22            Ms. Kent strongly disagrees with Mr. Izor’s assertion that there
    23   was or is "compliant access thru-out the majority of the [Park] facility."
    24   She details in her Expert Report and Rebuttal Report, how a good
    25   portion of the outdoor recreation routes were not paved and how the
    26
         20
            Id.
    27   21
            Id.
         22
    28      Id.
         23
            Id.


                                                   6
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 11 of 19 Page ID #:960




     1   gravel surface was neither firm nor stable.24 Many areas had a dirt route
     2   with footprints visible (demonstrating the lack of a firm and stable
     3   surface).25
     4          With regard specifically to the path of travel at the northwestern-
     5   most area of the Park that transitions from a paved walkway to dirt, Mr.
     6   Izor cites the Architectural Barriers Act regulations as applicable to trails
     7   (1017.7.1). Assuming it is appropriate to look to the Architectural
     8   Barriers Act for scoping guidance as to this particular aspect of the
     9   Park’s facilities (due to a lack of directly corresponding ADA
    10   Standards), the existing conditions violate Architectural Barriers Act
    11   regulations even using Mr. Izor’s reported measurements (which vary
    12   from 5.1 to 6.6 percent), and certainly when one considers the measures
    13   obtained by Ms. Kent (up to 9% for a length of approximately 35 linear
    14   feet which exceeds the length allowed for slopes between 8.33% to
    15   10%).26 The dirt surface is not firm or stable as required by 1017.2 of the
    16   Architectural Barriers Act standards, and the area lacks a level top and
    17   bottom surface (resting intervals) despite having slopes exceeding 5% as
    18   required by 1017.7.1 and 1017. 8.
    19          Additionally, Ms. Kent opines that she would not have looked for
    20   equivalent guidance under the Architectural Barriers Act for Trails for
    21   this particular path of travel, since it does not connect to a trailhead or
    22   another trail as defined by that Act.27
    23
    24          F247.1 General. Where a trail is designed for use by hikers or
                pedestrians and directly connects to a trailhead or another trail
    25
    26
         24
            SSUF # 41-78; Plaintiff’s Response to SSUF # 91.
    27   25
            Id.
         26
    28      Plaintiff’s Response to SSUF # 91.
         27
            Id.


                                                   7
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 12 of 19 Page ID #:961




     1            that substantially meets the requirements in 1017, the trail shall
                  comply with 1017.
     2
     3            Trail. A pedestrian route developed primarily for outdoor
     4            recreational purposes. A pedestrian route developed primarily to
                  connect elements, spaces, or facilities within a site is not a trail.
     5
     6            Trailhead. An outdoor space that is designated by an entity
                  responsible for administering or maintaining a trail to serve as an
     7
                  access point to the trail. The junction of two or more trails or the
     8            undeveloped junction of a trail and a road is not a trailhead.
     9
    10            Rather, she would have looked to the Outdoor Recreation Access
    11   Route (“ORAR”) guidance (1016).28 Notably, using the ORAR
    12   standards would not change Ms. Kent’s opinion that the path of travel is
    13   inaccessible.29 The same violations exist under the ORAR provisions as
    14   in the Trail provisions. 30 The ORAR provisions, like the Trail
    15   provisions, also require a firm and stable surface (Architectural Barriers
    16   Act 1016.2) and resting intervals (Architectural Barriers Act 1016.7.1
    17   and 1016.8). 31 The path of travel has neither. 32
    18
    19                         c) Water Access (For Fishing)
    20            With regard to access to the water’s edge – for fishing and
    21   observing wildlife, the ADA’s general requirements around accessibility
    22   and usability (28 C.F.R. 35.150) apply, but the ADA Standards do not
    23   include scoping or technical standards specifically dealing with access to
    24   the edge of a body of water. 33 As such, looking to the Architectural
    25   28
            Id.
    26   29
            Id.
         30
            Id.
    27   31
            Id.
         32
    28      Id.
         33
            Id.


                                                   8
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 13 of 19 Page ID #:962




     1   Barriers Act Standards for guidance - and specifically the provisions
     2   related to Outdoor Recreation Access Routes - would be appropriate. 34
     3
     4              F206.2.2 Within a Site. At least one accessible route shall connect
                    accessible buildings, accessible facilities, accessible elements,
     5              and accessible spaces that are on the same site.
     6
     7              F245.4 Outdoor Recreation Access Routes. Picnic facilities shall
                    provide outdoor recreation access routes complying with 1016 in
     8              accordance with F245.4.
     9
                    F245.4.2 Routes to and Within Common Use and Public Use
    10
                    Areas. Common use and public use areas serving picnic units with
    11              mobility features shall provide outdoor recreation access routes in
    12              accordance with F245.4.2.
    13
                    F245.4.2.1 Routes to Common Use and Public Use Areas. At least
    14              one outdoor recreation access route shall connect each picnic unit
    15              with mobility features with common use and public use areas
                    serving that unit.
    16
    17              F245.4.2.2 Routes Within Common Use and Public Use Areas. At
    18
                    least one outdoor recreation access route shall connect accessible
                    elements, spaces, and facilities provided within common use and
    19              public use areas serving picnic units with mobility features.
    20
                    F245.4.3 Routes to Adjacent Recreation Facilities. Where a
    21
                    circulation path connects picnic facilities and adjacent recreation
    22              facilities, at least one outdoor recreation access route shall
    23              connect picnic units with mobility features to an accessible route
                    serving the adjacent recreation facilities.
    24
    25
         In the expert opinion of Ms. Kent, the Park does not meet these
    26
         standards. There should be at least one area designated for persons with
    27
    28
         34
              Id.


                                                   9
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 14 of 19 Page ID #:963




     1   disabilities to access the water's edge and that area should be maintained
     2   as accessible.35 28 C.F.R. 35.133. Changing water levels are not a
     3   barrier to achieving compliance; as the water lowers there are products
     4   that can be placed on it to make it stable – such as a Mobi Mat. 36
     5
     6                         d) Stability Testing
     7          The ADA Standards provides in section 302.1 that “Floor and
     8   ground surfaces shall be stable, firm, and slip resistant....” The Advisory
     9   to this section defines “stable,” “firm” and “slip-resistant” as follows:
    10
    11          A stable surface is one that remains unchanged by contaminants
                or applied force, so that when the contaminant or force is
    12
                removed, the surface returns to its original condition.
    13
    14          A firm surface resists deformation by either indentations or
                particles moving on its surface.
    15
    16          A slip-resistant surface provides sufficient frictional counterforce
    17          to the forces exerted in walking to permit safe ambulation.
    18
                The Guidelines published by the United States Access Board
    19
         confirm that “loose materials, like gravel, will not perform adequately
    20
         unless it is sufficiently stabilized by binders, compaction, or other
    21
         treatments and will likely require repeated maintenance.” See Guide to
    22
         the ADA Standards, Chapter 3: Floor and Ground, “Common Questions”
    23
         https://www.access-board.gov/guidelines-and-standards/buildings-and-
    24
    25
    26   35
           Id.
         36
           Id. Mobi-Mat is a lightweight portable rollout non-slip matting that is temporarily
    27
         or permanently laid down on the ground to provide non-slip and traffic resistant
    28   access for all (wheelchairs, strollers, pedestrians) on sand, grass, or other soft and
         unstable surfaces. https://www.mobi-mat-chair-beach-access-dms.com


                                                  10
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 15 of 19 Page ID #:964




     1   sites/about-the-ada-standards/guide-to-the-ada-standards/chapter-3-
     2   floor-and-ground-surfaces (visited October 9, 2019)
     3          In an “updated [expert] report” produced one business day before
     4   rebuttal reports were due, Mr. Izor incorporated testing conducted by a
     5   third party and undisclosed expert from Beneficial Designs.37 The
     6   testing report from Beneficial Designs is incomplete, inaccurate and
     7   misleading.
     8          Ms. Kent disagrees with the report, in that it concludes that “all
     9   locations [in the Park] are firm and stable.” As an initial matter, the
    10   report notes the “test surfaces” it assessed to be “compacted decomposed
    11   gravel”, when in reality – and as confirmed by the photos attached to the
    12   Beneficial Designs’ report as well as the photos attached to Ms. Kent’s
    13   June 30, 2019 report - the surfaces and paths of travel around the Park
    14   consist largely of loose gravel and dirt.38 Moreover, Beneficial Designs
    15   did not test all surfaces at the Park, and did not test the areas specifically
    16   complained of in Plaintiff’s Complaint.39
    17          Additionally, the photos from Beneficial Designs show the paths
    18   of travel on the date tested to have displaced sand and gravel, which by
    19   definition are not “firm or stable” surfaces 40, calling into question the
    20   veracity of both the tester and the testing. Finally, the Rotational
    21   Penetrometer measures firmness and stability, but not slip resistance.
    22   The surfaces at the Park cannot be concluded to be slip-resistant based
    23   on any Rotational Penetrometer testing.
    24
    25
    26
         37
            Plaintiff’s Response to SSUF # 91.
    27   38
            Id.
         39
    28      Id.
         40
            Id.


                                                  11
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 16 of 19 Page ID #:965




     1             4) Voluntary Compliance Does Not Obviate the Need for
     2                 Injunctive Relief.
     3          The central question in determining whether an ADA claim is
     4   moot is whether changes in circumstances since the complaint filing has
     5   “forestalled any meaningful relief.” Moeller v. Taco Bell Corp., 816
     6   F.Supp.2d 831, 860 (N.D. Cal. 2011) (citing West v. Sec'y of Dep't of
     7   Transp., 206 F.3d 920, 925 (9th Cir. 2000) ). “[W]hen a defendant's
     8   voluntary cessation of a challenged activity is the basis for mootness, it
     9   is the defendant's burden to show ‘subsequent events made it absolutely
    10   clear that the allegedly wrongful behavior could not reasonably be
    11   expected to recur.’ ” Johnson v. Tackett, 272 F.Supp.3d 1198 (E.D. Cal.
    12   2017) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),
    13   Inc., 528 U.S. 167, 189 (2000) ). There is a “heavy burden” on the
    14   defendant to persuade the court that, because of their remedial efforts,
    15   the challenged conduct cannot be reasonably expected to recur. Id. In
    16   determining whether a violation can reasonably be expected to recur, the
    17   Court considers factors including whether the defendant has spent
    18   considerable sums of money altering the property to comply with the
    19   ADA, as well as the defendant's history of compliance. See Id. at 1203–
    20   04. As discussed below, Defendant has not met the “heavy burden” to
    21   show that their challenged conduct will not recur.
    22          As an initial matter, Defendant’s reported remedial efforts consist
    23   of things like the striping of a parking space, adjustment of water flow
    24   on a water fountain and the maintenance of surfaces. These efforts are
    25   neither structural nor permanent; the barriers alleged by Plaintiff are
    26   therefore likely to reoccur without an order of injunctive relief.
    27          Additionally, Defendants have not presented any evidence of a
    28   plan or intent to maintain accessible features. See 28 C.F.R. § 35.133(a)


                                                  12
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 17 of 19 Page ID #:966




     1   (requiring that a public entity “maintain in operable working condition
     2   those features of facilities and equipment that are required to be readily
     3   accessible to and usable by persons with disabilities.”) The County has
     4   no policies or procedures for the regular maintenance of the accessibility
     5   features of the Park. No such policies were exchanged via disclosures or
     6   produced in response to document requests, and no such policies were
     7   identified or described in Defendant’s interrogatory responses.41 Further,
     8   no evidence of regularly scheduled ADA maintenance was reflected in
     9   documents exchanged via disclosures or produced in response to
    10   document requests, and no such work was identified or described in
    11   Defendant’s interrogatory responses.42
    12          The fact that Defendants undertook some remedial efforts (and
    13   notably, only after being sued) does not mean that they will maintain
    14   those efforts absent an order of injunctive relief. In fact, Defendant’s
    15   long history non-compliance with accessibility requirements makes it
    16   more likely than not that it will allow its facilities to deteriorate once the
    17   smoke clears from this case. This non-compliance was intentional, not
    18   accidental. See Modern Dev. Co. v. Navigators Ins. Co., 111 Cal. App.
    19   4th 932, 941 (2003)(the physical conditions of a business, including its
    20   “architectural barriers” are “the result of day-to-day managerial
    21   decisions, actions or omissions to act,” “not an accident” and
    22   “intended”).
    23          Finally, Plaintiff has alleged that Defendant failed to provide him
    24   with reasonable modifications for his disability. 43 Defendant has not
    25   addressed their failure to properly process Plaintiff’s request, particularly
    26
    27   41
            SSUF # 84.
         42
    28      SSUF # 85.
         43
            SSUF # 36-38.


                                                  13
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 18 of 19 Page ID #:967




     1   when the County does not dispute that there were barriers at the Park
     2   that denied Plaintiff meaningful access. “Meaningful [injunctive] relief”
     3   in this case may include alteration of the County’s disability complaint
     4   and reasonable modification policies and procedures to ensure that no
     5   viable future requests are ignored like Plaintiff’s.
     6          Under circumstances similar to those recited above, courts have
     7   been advised to be skeptical of mootness claims. “It is the duty of the
     8   courts to beware of efforts to defeat injunctive relief by protestations of
     9   repentance and reform, especially when abandonment seems timed to
    10   anticipate suit, and there is a probability of resumption.” Santiago v.
    11   Miles, 774 F.Supp. 775, 793 (W.D.N.Y. 1991), quoting, United States v.
    12   W.T. Grant, 345 U.S. 629, 632 (1953) “[S]uch actions in the face of
    13   litigation are equivocal in purpose, motive, and permanence.” Steel Co.
    14   v. Citizens for a Better Env't, 523 U.S. 83, 109 (1998) (“presumption” of
    15   future injury when cessation occurs in response to suit); Iron Arrow
    16   Honor Soc'y v. Heckler, 464 U.S. 67, 71-72 (1983); Nat'l Adver. Co. v.
    17   City of Miami, 402 F.3d 1329, 1333 (11th Cir.2005) (per curiam)
    18   (“[V]oluntary cessation of offensive conduct will only moot litigation if
    19   it is clear that the defendant has not changed course simply to deprive
    20   the court of jurisdiction.”); Houston v. 7-Eleven, Inc., 2014 WL
    21   5488805, at *12 (M.D. Fla. 2014) (“The heavy burden of persuading the
    22   Court that the challenged conduct cannot reasonably be expected to start
    23   up again lies with the party asserting mootness. The Court recognizes
    24   that [d]efendant has expended substantial efforts to bring the stores into
    25   compliance; however, the allegations of a pattern and practice of
    26   noncompliance cloud the issue.”) Pursuant to the facts and authority set
    27   forth herein, this Court should also be skeptical.
    28



                                                  14
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
Case 2:19-cv-01077-GW-KS Document 46 Filed 10/21/19 Page 19 of 19 Page ID #:968




     1             5) Plaintiff’s Damages Claims are Unaffected by Post-
     2                 Complaint Remedial Efforts
     3          The County appears to argue in both its opposition to Plaintiff’s
     4   motion and its own summary judgment motion that its remedial efforts
     5   moot Plaintiff’s claims in their entirety. Not possible. Even assuming
     6   arguendo that the County’s alleged remedial efforts did cure the barriers
     7   alleged in Plaintiff’s Complaint, that fact is only relevant with regard to
     8   Plaintiff’s claims for injunctive relief. Plaintiff’s claims for damages,
     9   under both Title II of the ADA and the Disabled Persons Act are not
    10   impacted by the County’s post-Complaint efforts.
    11
    12                                I.    CONCLUSION
    13          For the foregoing reasons, Plaintiff respectfully requests that the
    14   Court grant his motion and (1) find the County liable for violating the
    15
         provisions of Title II of the ADA; (2) find the County liable for violating
    16
         the CDPA; and (3) issue an injunction pursuant to the ADA requiring the
    17
         County to remediate its facilities and modify its policies so that Plaintiff
    18
         and other similarly situated persons with disabilities have meaningful
    19
         access to and use of the Park moving forward.
    20
    21
    22
                Plaintiff also respectfully requests that his claim for damages

    23   under the ADA and CDPA be reserved for trial.
    24
         Dated: October 21, 2019             CENTER FOR DISABILITY ACCESS
    25
    26
    27                                       By: /s/ Isabel Rose Masanque
                                                   Isabel Rose Masanque
    28
                                                   Attorneys for Plaintiff


                                                  15
         Plaintiff’s Reply in Support of Motion for Partial Summary Judgment
         Case: 2:19-cv-01077-GW-KS
